2. Azerbaijan (debate)
The next item is the debate on six motions for resolutions on Azerbaijan.
Mr President, this is another occasion when we find ourselves looking into the situation in Azerbaijan. The democratic situation in that country is dramatic enough. However, this is a country that is a not insignificant partner within the European Union's Eastern Partnership.
Opposition parties and non-governmental organisations continue to denounce attacks on human rights and the political repression which is rife there, not to mention the corruption of the regime in power. The values of democracy and human rights form an integral part of the values of the European Union, in theory.
Should we not draw lessons from what is happening in what are called the Arab countries and not demand of our Eastern partners what we did not demand of some governments, notably those of Tunisia, Libya or Egypt? Should we not, Mr Andor, see to it that democracy can finally rule in those countries, that we have minimum requirements in the matter?
For my part, I find that the resolution we have before us is, at best, a resolution with as low a profile as it is possible to have. For this reason, we have dissociated ourselves from it and we shall make do with abstaining on the vote.
author. - Mr President, Azerbaijan is, regrettably, a one-party, semi-authoritarian state where political opposition to the dynastic rule of the Aliyev family is barely tolerated.
Last December's elections predictably delivered an overwhelming majority for Heydar Aliyev's New Azerbaijan Party. In response, the OSCE stated that the conduct of these elections overall was not sufficient to constitute meaningful progress in the democratic development of that country. The OSCE's report went on to say that freedom of expression was limited and that normal political discourse was almost impossible, partly because of tight constraints on the media.
Now we are hearing new reports about the targeting of opposition parties and journalists. This is nothing new, but it is good from time to time in this House to remind ourselves of the true nature of the Aliyev regime. After all, this is a country which, like all EU countries, enjoys membership of the Council of Europe and is part of our eastern EU partnership.
Supposedly, Azerbaijan is committed to democracy, the rule of law and human rights. The truth is quite different. Azerbaijan spends countless petro-dollars trying to convince outsiders of the benign nature of the regime but I, for one, am not fully taken in.
Mr President, I will begin with some encouraging news. I am referring specifically to the release of the two bloggers, Adnan Hajizade and Emin Milli, whom we have discussed in this Chamber. Otherwise, however, the situation is more than worrying in Azerbaijan. We are hearing about the harassment of journalists and the intimidation of human rights activists, who are facing criminal charges. In addition, there were 200 arrests made in the wake of the recent protests in Baku in March and April. All these incidents raise serious question marks with us, especially as we must not forget that Azerbaijan has signed up to the European Convention for the Protection of Human Rights and Fundamental Freedoms.
The Azeri authorities have seemingly failed to understand that dialogue needs to be established between them and civil society, and not pressure being exerted by the authorities on society. Nevertheless, I hope that ultimately, we can establish cooperation within the Eastern Partnership and in the Euronest Parliamentary Assembly.
author. - Mr President, while we welcome the release from prison of Adnan Hajizade and Emin Milli, the good news about Azerbaijan ends about there. The European Parliament is very concerned about the massive crackdown on freedom of expression and assembly carried out in Azerbaijan following the peaceful protest against the government in March and April of this year. Young people, civil society activists, media professionals and opposition politicians are being harassed and intimidated. Some demonstrators have been sentenced in mass trials which took place late at night and while people did not have access to a lawyer. Most of these lawyers, in turn, were not informed of the locations where the trials were being held. The Human Rights House of Azerbaijan has been closed down by order of the Ministry of Justice.
This climate of fear and intimidation and the breaches of human rights must end. The Azerbaijani Government is losing its credibility by breaching conventions it has itself signed up to, such as the Council of Europe and the European Convention on Human Rights. We want President Aliyev to keep his word. Europe also loses credibility if we do not act upon these breaches. They should have real consequences for the relations between the EU and Azerbaijan.
Mr President, a few days ago, we celebrated the grand opening of Euronest at the European Parliament in Brussels. Azerbaijan is a founding member of that assembly and as such, has committed itself to democracy, human rights, the rule of law and freedom of assembly and the media. This is also a fundamental element of the negotiations on an association agreement between the EU and Azerbaijan that have been taking place since July 2010.
In light of this, it is really quite staggering how the Azerbaijani Government has behaved towards peacefully demonstrating people over the last two months. Here we have young people - who organised themselves via social networks like Facebook - arrested and sentenced to up to two and a half years imprisonment because they peacefully demonstrated under the slogan 'drug abuse'. Others are threatened with a similar fate. At least 30 people, who likewise protested peacefully, have been sentenced to five to eight days of imprisonment without being able to contact their legal representatives in a cloak and dagger operation that excludes the public.
Ladies and gentlemen, Commissioner, that is unacceptable! In a joint resolution of the five largest groups in Parliament, we are calling for all these people to be released immediately and for the rule of law, freedom of expression and of the media to actually be ensured so that, as President Aliyev assured us years ago - in 2005 - 'No journalist is persecuted in Azerbaijan'. He must finally keep these promises.
I really hope that, by the time of the inter-parliamentary assembly scheduled for June, we will succeed in having all these people released, including newspaper editor Eynulla Fatullayev, and that the government and the governing parties finally keep to their promises. Otherwise, there must be consequences.
Mr President, the democracy and human rights situation in Azerbaijan is raising legitimate concerns. These include freedom of expression, media freedom, freedom of association and many other areas. We are monitoring incidents involving arrests and political pressure on democratic activists, journalists and the political opposition. Azerbaijan and other countries in the region need to get a clear signal that violations of human and civil rights cannot be tolerated under any circumstances. If they want to be partner countries of the EU, they must respect its values.
The debate on violations of human rights and democratic standards should therefore cover the entire region of the South Caucasus. In this context, I would also like to draw attention to the re-escalation of tension between Azerbaijan and Armenia in the region of Nagorno-Karabakh. This situation now represents a security risk for the entire region. It is therefore important for this reason as well to adopt the resolution now. The Union should take a more active and more responsible approach, not only in Azerbaijan, but also in the whole region. We should learn from the experience of the conflict between Russia and Georgia, and prevent a repeat of similar tragedies.
on behalf of the S&D Group. - Mr President, it is true that the situation in Azerbaijan is difficult, and we have reasons for concern. Here, I would specially mention the case of Mr Hajiyev. I think the authorities should understand that peaceful demonstrations are a natural part of political life in any democratic country and that the pluralism of opinions and political beliefs is a fundamental part of a democratic society.
On the other hand, I must say that it is rather unfortunate that we have put the urgent issues of Azerbaijan and Belarus one after the other - one week after Azerbaijan became - and was welcomed as - a founder of the Euronest Parliamentary Assembly together with us, the European Parliament. We need engagement both with the authorities and with civil society, and we have to do more, in addition to adopting urgent measures and resolutions.
The Eastern Partnership and the Euronest Assembly are a good platform for such an engagement, and I feel that there is a new wind coming from Azerbaijan, a renewed wish for political dialogue. The PCC, which is going in June to Azerbaijan, should use this opportunity to raise the human rights issue but also to establish a more consistent dialogue with the country.
on behalf of the ALDE Group. - Mr President, I venture to suggest that were Azerbaijan known as Azeria, as with Georgia and Armenia, European citizens' concern for democratic standards there would be higher.
However, my group cannot share Mr Vigenin's view. The media in Azerbaijan is not free. Its elections are not fair. Its people are subject to arbitrary and sometimes violent treatment by officials. Peaceful demonstrations in recent weeks have met with repression more common to an Arab than to a European country, from an 18-year-old regime which has slowly stifled hope of progress. This country's continued participation in the European Neighbourhood Policy must be made conditional on democratic reforms rather than on its willingness to supply oil for the Nabucco pipeline.
on behalf of the Verts/ALE Group. - Mr President, democracy and respect for human rights and the rule of law are an integral part of the new association agreement which is currently being negotiated between Azerbaijan and the European Union.
Without respect for these principles, it is impossible to see how Azerbaijan can have a common future with its European partners. Let me also join those colleagues who point out that we need to be very clear and objective when we talk to our partners in the Eastern Partnership countries. We should not believe that we can get away with simply bashing Belarus, because there are severe problems in Azerbaijan and in several other Eastern Partnership countries, and I hope that the forthcoming study commissioned by the Subcommittee on Human Rights will give some guidance on how we should talk to these countries about their human rights situation.
Mr President, Azerbaijan is one of the special partners of the EU and a founding member of the Euronest grouping, and therefore benefits considerably from privileged relations with the EU.
As a country with such an exceptional status, however, it has promised, in the signing of mutual agreements as a partner of the EU, to uphold the principles of democracy, human rights and the rule of law, which are fundamental preconditions for such cooperation. The unjustified arrests of journalists, representatives of youth organisations and civil activists, the banning of peaceful protests and the use of physical force against protestors are therefore unacceptable.
I expect that the High Representative and Vice President of the Commission, Baroness Ashton, as well as the Commission itself, will convey and represent to the Azerbaijani Government our disquiet over the suppression of democracy in the country, and demand immediate corrective action. By adopting the drafted resolution, we will give both the Commission and the High Representative the necessary mandate for this.
(FI) Mr President, Commissioner, it is somehow grotesque that our Euronest partners, Azerbaijan and Belarus, are both being discussed in succession here as urgent human rights cases. Surely the partnership ought to require a respect for European values.
According to the human rights organisation, Amnesty International, the Azerbaijani authorities are trying to stifle critical voices with a view to preventing wider protests, the like of which have been seen in the Arab world in recent months. In the past few weeks, the Azerbaijani police have broken up several demonstrations in the country and have also arrested representatives of the opposition on trumpedup charges, frequently, the possession of drugs.
The Savalan case and the cases of demonstrators arrested recently show how basic rights in Azerbaijan remain weak and how far the authorities are prepared to silence dissidents.
Mr President, the situation in Azerbaijan is very disappointing. Here is a country that has not really moved forward in terms of political rights since the break-up of the Soviet Union. There are just too many examples of lack of freedom - freedom of speech and freedom of the press, which are fundamental to any properly functioning democracy - as well as evidence of the torture of prisoners, court cases where illegally acquired evidence is always admitted, and so on.
Because we have a close relationship with this country, we certainly have to engage in dialogue, but my position is closer to Mr Watson's thinking: that we need to take a tough hand as well, because if you go 'softly, softly' on a continuous basis, you will get nowhere. So I would hope, yes, for dialogue and, yes, for engagement, but we have to up the ante in terms of making demands for freedom: freedom of expression, freedom of speech and, above all, freedom of the press.
(FI) Mr President, freedom of speech and freedom of assembly are universal fundamental rights and the cornerstones of a democratic society. It is sad that harassment, intimidation and arrests are used as a means of suppressing the diversity of civil society.
Azerbaijan is party to the European Convention on Human Rights and a member of the Council of Europe, and it has a responsibility to safeguard its citizens' human rights and respect them. Bloggers, journalists and civil society activists are denied freedom of speech in Azerbaijan and peaceful protests are prevented. Young people are prevented from using new communications technology and social media, and are even punished if they do use them.
This is ironical, because the state would definitely benefit from an active and diverse civil society. Azerbaijan should be supported in its democratic and human rights development within the framework of the European Neighbourhood Policy and the Eastern Partnership.
Mr President, the resolution on Azerbaijan expresses our concern about eventual North African echoes in this, a European partnership country.
The leadership there should avoid, in its approaches to the opposition and peaceful protestors, any similarity with the regimes in North Africa, Russia or Belarus. That suggestion and warning can be read in the document before us, certain points of which could express that criticism with more clarity.
The wording on the worsening human rights situation and the increased number of incidents should be preceded by the word 'recently', as this is not about general developments over the years going from bad to worse. On the contrary, until the spring events, Azerbaijan was making relatively good progress and was not listed by Human Rights Watch among such poorly-viewed states as China, Iraq, Israel, Russia, Saudi Arabia or Uzbekistan. As it was not mentioned, Azerbaijan looked better, but now we need a little more balance.
(RO) Mr President, not only as an active partner of the European Union within the European Neighbourhood Policy and Eastern Partnership, but also as a founding member of Euronest, Azerbaijan must fulfil the commitments it has made to the European Union. This includes having respect for democracy, human rights and the rule of law, as well as for the basic freedoms guaranteed by the European Convention for the Protection of Human Rights and Fundamental Freedoms and other international treaties to which Azerbaijan is party. A country aspiring to become a globally recognised democracy cannot operate without allowing its citizens to demonstrate peacefully, especially young people. It is not normal either to ban them from taking their exams just because they hold different political opinions to those of the country's current leaders.
We European partners would like to see in Azerbaijan an ongoing dialogue with civil society, a press which enjoys freedom of expression and can report without any political pressure so as to provide the public with correct information, as well as free, uncensored access to the Internet to facilitate communication between Azerbaijan and Europe.
(LT) Mr President, there are two faces to modern Azerbaijan. On the one hand, Azerbaijan demonstrates impressive economic growth, which highlights the huge amount of oil, progress in negotiations with the European Union on an association agreement and participation in the Euronest Parliamentary Assembly. On the other hand, there are arrests, press restrictions, in other words, a situation that is dangerously reminiscent of the one in Belarus, which my fellow Members spoke about. I believe that the authorities in Baku must resolve to listen to public opinion, because sitting on the fence is not an option, and the European Union, with all its instruments, should help it choose the right direction.
Member of the Commission. - Mr President, developments in Azerbaijan regarding democracy and human rights continue to be a matter of serious concern to all of us. Over the last few years, we have noted a worrying trend of increasing restrictions in this domain. Parliamentary elections held on 7 November 2010 were not sufficient to constitute meaningful progress in the democratic development of that country.
There are other areas where we believe that Azerbaijan needs to improve its record of meeting fully its Council of Europe and OSCE commitments. First of all, media freedom: overall, there is a lack of media pluralism. There are also reports of harassment of, and violence against, journalists, as well as questionable judicial proceedings against media representatives. Individual cases in this field remain a concern.
Freedom of assembly is another area where I am deeply worried. The recent months have witnessed several severe actions taken by the authorities vis-à-vis organised protests, as well as attempts to organise protests inspired by the Arab Spring revolutions. The detention of activists and other repressive measures against protesters are deeply deplorable.
The European Union has a responsibility to convey clear messages on the importance of democracy, human rights and respect for the rule of law. Such messages were passed on by President Barroso himself during his visit to Baku in January, and will be high on our agenda for future visits.
Human rights and democracy are cornerstones in our cooperation with Azerbaijan under the existing partnership and cooperation agreement. Last year, we established a new Subcommittee on Justice, Freedom, Security and Human Rights and Democracy. Democracy and human rights are also a central theme in our negotiations on a new association agreement.
I welcome the willingness of Azerbaijan to discuss these methods. I also welcome the role the European Parliament plays in advocating democratic values to the partners in Azerbaijan, including through its work in the EU-Azerbaijan Cooperation Committee.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
Anyone in Azerbaijan criticising the government is silenced. The European Parliament resolution and reports from human rights organisations highlight serious human rights violations. One such violation which I have drawn the Council's attention to in a written question concerns the journalist Eynulla Fatullayev, who is still being held in detention, even though a decision was issued by the European Court of Human Rights for him to be released. I pointed this out then and I now urge the removal from the Criminal Code of the provisions concerning defamation, slander and insult (Art. 147-148). A recent report about Azerbaijan from Transparency International indicates that the government is not taking measures to combat corruption and that the independence of the judiciary is not guaranteed. Furthermore, the authorities responded to the recent protests which took place on 11 March and 2 April with arrests and harassment. Democracy is based on people's freely expressed desire. I call on the Council and Commission to urge the authorities in Azerbaijan to respect human rights, especially those relating to the freedom of expression and peaceful demonstration, as well as to take concrete measures to combat corruption and reform the justice system. The European Union must support all those who risk their lives and freedom in this country for the values which we share.
Azerbaijan actively participates in the European Neighbourhood Policy, is one of the EU's six Eastern partners, and is among the founders of the Euronest Parliamentary Assembly. The core values of these three initiatives are respect for democracy, human rights and the rule of law. These initiatives are intended to foster a continuous political dialogue that can deepen ties between member countries and enable Europe to accompany them along the path to reform. We believe that the instrument of the emergency resolution may be inadequate or even counterproductive to the achievement of the desired goal, namely, Azerbaijan steadily progressing towards its objectives of full and modern democracy. The institutions set up under the agreements reached at interparliamentary and intergovernmental level are intended to achieve these ends; these are the right place to demand explanations for possible infringements of rights and effectively encourage good behaviour and democratic reforms.
Once again, we are calling attention to the question of free speech and freedom of the press and to the general policy of treating journalists in Azerbaijan. Reports from a variety of sources indicate that the situation of journalists and every kind of political activist in Azerbaijan is becoming increasingly difficult. As far back as 2005, the President of Azerbaijan, Ilham Aliyev, pledged that all the rights of journalists would be respected and that they would be able to count on help in the event of any kind of danger. The facts reveal, however, that those words are just an empty promise.
As someone who, for many years, worked as a journalist and has a thorough knowledge of the job, this matter is of particular importance to me. In Azerbaijan, journalists are constantly hindered from fulfilling their basic role - the reliable and credible provision of information. It is unacceptable that journalists are carrying out their work under the threat of arrests and body searches. The Azerbaijani authorities have to realise that the activity of free and independent media is a clear signal to the international community that a country is a credible partner on the world stage.
The message given by the European Parliament should be clear - the benefits of economic cooperation with the European Union must not obscure expectations regarding the need to move towards European standards of respect for fundamental human rights, in particular, free speech and freedom of the press, which are a pillar of democracy and without which it is impossible for a modern democratic society to exist.